
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 325
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Homeless Persons’ Memorial Day.
	
	
		Whereas more than 500,000 people in the United States do
			 not have a place to call home each night and half of them are without
			 shelter;
		Whereas nationwide each year, an estimated 2,000,000
			 people experience homelessness;
		Whereas adequate housing is essential for healthy families
			 and communities;
		Whereas housing has become increasingly inaccessible due
			 to rising costs and a shortage of rental and single-family housing;
		Whereas a recent study published in the May 13, 2010,
			 American Journal of Public Health has shown that over 70 percent of people
			 experiencing homelessness have at least one unmet health need and almost half
			 report two or more;
		Whereas the mortality rate among homeless populations has
			 been shown to be almost four times that of the general population;
		Whereas every member of society, including individuals
			 experiencing homelessness, deserves the dignity of safe, decent, accessible,
			 and affordable housing;
		Whereas the President and Congress were presented on June
			 22, 2010, “Opening Doors: Federal Strategic Plan to Prevent and End
			 Homelessness” which describes how the Federal Government will partner with
			 States, local communities, nonprofit organizations, and the private
			 sector;
		Whereas remembering that winter poses extreme hardships
			 for inadequately housed low-income men, women, and children across the United
			 States, the National Coalition for the Homeless and the National Healthcare for
			 the Homeless Council will hold memorial services on December 21, 2010, for
			 those who die each year because of conditions associated with
			 homelessness;
		Whereas December 21, 2010, is the first day of winter and
			 the longest night of the year;
		Whereas the spirit of the holiday season provides an
			 opportunity for affirmation and renewal regarding the commitment to ending
			 homelessness and promoting compassion and concern for all, especially the
			 homeless;
		Whereas in remembering those who died on the streets, the
			 cause of ending homelessness is kept urgent as is the Nation's collective
			 commitment to preventing such deaths in the future; and
		Whereas National Homeless Persons’ Memorial Day is
			 recognized on December 21, 2010: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Homeless Persons’ Memorial Day, in recognition of the people who have died on
			 the streets, in emergency shelters, condemned or abandoned properties, and from
			 elements directly related to homelessness;
			(2)encourages the
			 President to issue a proclamation in support of the goals and ideals of
			 National Homeless Persons’ Memorial Day;
			(3)encourages States,
			 territories, possessions of the United States, and localities to support the
			 goals and ideals of National Homeless Persons’ Memorial Day by issuing
			 proclamations designating National Homeless Persons’ Memorial Day;
			(4)encourages media
			 organizations to participate in National Homeless Persons’ Memorial Day to help
			 educate the public about homelessness in the United States;
			(5)commends the
			 efforts of the States, territories, and possessions of the United States who
			 support the goals and ideals of National Homeless Persons’ Memorial Day;
			(6)recognizes and
			 reaffirms the Nation's commitment to ending homelessness by promoting a
			 comprehensive national response that addresses the housing, health care,
			 income, and civil rights causal factors and consequences of extreme poverty;
			 and
			(7)acknowledges all
			 of the people in the United States living on the streets who have paid the
			 ultimate price for the Nation’s failure to end homelessness and salutes the
			 dedicated professionals and organizations who provide assistance to people in
			 need.
			
	
		
			Passed the House of
			 Representatives December 2, 2010.
			Lorraine C. Miller,
			Clerk
		
	
